         Case 4:18-cv-00026-KGB Document 51 Filed 05/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RANDALL AUSTIN ESTES, et al.                                                        PLAINTIFFS

v.                               Case No. 4:18-cv-00026-KGB

CHRISTOPHER BUELL, et al.                                                         DEFENDANTS

                                          JUDGMENT

       Pursuant to the Consent Judgment incorporated by the Court in this matter on April 3, 2019,

and the Order entered on this date awarding attorneys’ fees, it is considered, ordered, and adjudged

that this matter is closed. The Court incorporates by reference the terms of the aforementioned

Consent Judgement and the Order awarding attorneys’ fees.

       So adjudged this the 25th day of May, 2020.


                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge
